DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  There are no amendments to the claims.  This office action is in response to Applicant’s submission filed 09/07/2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan (U.S. Pub. No. 2010/0131299 A1) in view of Natoli (U.S. Pub. No. 2009/0080408 A1), Wilkes (U.S. Pub. No. 2003/0204420 A1) and Bhora (U.S. Pub. No. 2007/0016450 A1).
Regarding claim 1, Hasan discloses a computer-implemented method for semantically normalizing patient data across siloed medical record systems via a mirrored database system, the method comprising the steps of:
receiving a data request, by at least one processor, from a computer system associated with a particular user, to send data associated with a particular patient to the computer system (Paragraphs [0077], [0367-0388] discuss a participant, which includes providers, employers and patients, submitting a request which is made up a patient record through a computer, which is transmitted through the internet to a data processing system, construed as receiving a data request, by at least one processor, from a computer system associated with a particular user, to send data associated with a particular patient to the computer system.);
in response to receiving the data request from the computer system associated with the particular user:
retrieving, by at least one processor, a first set of data associated with the particular patient from a local registry database operatively connected to a healthcare system database at a computer system of a particular healthcare provider the first set of particular patient data includes one or more provider terms of the particular healthcare provider (Paragraphs [0033] and [0073] discuss retrieving data from diverse sources in local formats through a database set, construed as including a 
retrieving, by at least one processor, a set of local terms associated with the particular user from at least one central electronic database (Paragraphs [0504-0535] discuss the healthcare data may be in different types of codes or formats, construed as a set of local terms associated with the particular user from a central electronic database.);
normalizing, by at least one processor, the first set of particular patient data, wherein normalizing the first set of particular patient data comprises semantically converting at least one of the one or more provider terms to a first at least one generic term by matching a definition of the at least one of the one or more provider terms to a definition of the first least one generic term (Paragraphs [0033] and [0482] discusses uploading the extracted data to a staging database and being normalized using a rules engine.  Paragraph [0033] discusses the data may be integrated with SNOMED codes to allow that data to encoded under specific medical diagnostic concepts, construed as semantically normalizing the 
but Hasan does not appear to explicitly disclose:
wherein the local registry database comprises a copy of health record data associated with a particular patient of the particular healthcare provider, the health record data originally stored at the healthcare system database and copied to the local registry database in response to one or more locally initiated trigger events;
adding the normalized first set of particular patient data to a patient output record at the local registry database to preserve original health record data stored at the healthcare system database 
denormalizing the patient output record, wherein denormalizing the patient output
record comprises converting the at least one generic term to one or more local terms of a set of local terms associated with the particular user; and
transmitting the denormalized patient output record to the computer system associated with the particular user, wherein the particular user receives the denormalized patient output record in real time via a display at the computer system, and wherein the denormalized patient output record is transmitted to the display via an internal routing engine at the computer system.

Natoli teaches that it was old and well-known at the time of filing to:

adding the normalized first set of particular patient data to a patient output record at the local registry database to preserve original health record data stored at the healthcare system database (Paragraphs [0038], [0052] and [0058] discuss adding new normalized data to an output that is able to tracked, construed as adding the normalized first set of particular patient data to an output record at the local registry database to preserve the original health record data stored at the healthcare system data.);
denormalize the patient output record, wherein denormalizing the patient output record comprises converting the at least one generic term to one or more local terms of a set of local terms associated with the particular user (Paragraphs [0035] and [0111] discusses each local entity providing its headwater router with a translation key or map, so that the data requested can be denormalized 
transmit the denormalized patient output record to the computer system associated with the particular user, wherein the particular user receives the denormalized patient output record via a display at the computer system (Paragraphs [0035-0036] and [0084] discuss that when a local entity has a query has the results are displayed to the provider who made the request, construed as transmitting the denormalized patient output record to the computer system via a display associated with the particular user, the limit on external providers is lessened because each entity is responsible for its own mapping between its standard and the common standard, construed as what is in the healthcare system database.), and wherein the denormalized patient output record is transmitted to the display via an internal routing engine at the computer system (Paragraphs [0066], [0084] and [0092] discuss each provider system having a content based router or headwater appliance, construed as an internal routing engine at the computer system, and displaying results of the query.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare records at the time of filing to modify the normalization of Hasan to have the local registry database have a copy of health record data, the health record data originally stored at the healthcare system database, to add the normalized first set of particular patient data to a patient output record, to denormalize the patient output record and to transmit the denormalized patient Natoli, in order to “form a healthcare-specific interoperability platform or Health Information Network that can enable accelerated adoption of healthcare information standards, reduce cost and complexity, and enable computable semantic interoperability that in turn enables sustainable business models (Natoli, Paragraph [0055]).”
	
Wilkes teaches that it was old and well-known in the art of healthcare at the time of filing to copy to the local registry database in response to one or more locally initiated trigger events (Paragraphs [0160-0161] discuss updating that are synchronized over the network that are programmed to occur at predefined time intervals, construed as locally triggering events.).
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Hasan to copy the local registry database in response to initiating trigger events, as taught by Wilkes, in order to allow the “user access to the information stored in the computer and the supplies in the medical depot drawers even when the network communication link is broken” and have the “local computer use[] the most recent version of its locally stored database information (Wilkes, Paragraph [00161]).”

	Bhora teaches wherein the particular user receives the denormalized patient output record in real time (Paragraphs [0041], [0045-0046], [0102] and [0132] discuss a system that allows for real-time documentation and instant 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Hasan to include receiving the denormalized patient output record in real time, as taught by Bhora, in order to “automatically populat[e] the requesting physician's EMR system with specific parts of the Global Chart (Bhora, Paragraph [0132]).”

Regarding claim 2, Hasan discloses a computer-implemented method for normalizing patient data, wherein normalizing the particular patient data further comprises:
determining, by at least one processor, an applicable standard for normalizing the first set of particular patient data, wherein the applicable standard comprises a plurality of generic terms (Paragraphs [0557-0565] discuss clinical data being extracted based on the format in which it is stored by the provider.  Paragraph [0033] discusses the data may be integrated with SNOMED codes to allow that data to encoded under specific medical diagnostic concepts, construed as determining an applicable standard, in this case SNOMED, for normalizing the first set of particular data.); and
semantically converting, by at least one processor, at least one of the one or more provider terms to the first at least one generic term, wherein the at least one generic term is at least one generic term of the plurality of generic terms (Paragraphs [0033] and [0035-0036] discuss the data may be integrated with 

Regarding claim 3, Hasan discloses a computer-implemented method for normalizing patient data, wherein converting at least one of the one or more provider terms to the first at least one generic term comprises:
semantically determining that the at least one generic term associated with the applicable standard is equivalent to the at least one provider term (Paragraph [0482] discusses that the data normalization process homogenizes the data by determining what the data means, then inserting the data into the proper field as normalized data, construed as determining that the terms are equivalent.).

Regarding claim 4, Hasan discloses a computer-implemented method for normalizing patient data, wherein semantically converting at least one of the one or more provider terms to the first at least one generic term further comprises:
determining whether more than one generic term of the plurality of generic terms is equivalent to the at least one provider term (Paragraph [0482] discusses that the data normalization process homogenizes the data by determining what the data means, then inserting the data into the proper field as normalized data, construed as determining that the terms are equivalent.  Paragraph [0589] 
based on determining that more than one generic term is equivalent to the at least one provider term, determining, based on a predetermined set of rules, to convert the at least one provider term to the at least one generic term (Paragraph [0589] discusses a module determining which of the synonyms to use depending on the use of the data (e.g., layman's terms for patients or medical terminology for hospital access.).

Regarding claim 5, Hasan discloses a computer-implemented method for normalizing patient data, further comprising the steps of:
determining, by at least one processor, whether the particular user has permission
to receive the first set of data (Paragraphs [0572-0573] discuss that request for data from a patient’s PHR may be denied based on permissions.  See also figure 11 which shows a window denying permission to access a portion of the individual health record.); and
at least partially in response to determining that the particular user has permission to receive the first set of data, adding, by at least one processor, the normalized first set of data to the patient output record (Paragraphs [0484-0485] discuss that if the user does have access to the data, the appropriate data is included in the response, construed as determining that if the particular user has 

Regarding claim 6, Hasan discloses a computer-implemented method for normalizing patient data, wherein determining the particular user has permission to receive the first set of data is based on permissions selected from the group consisting of (Examiner notes that the claim only requires one of the following to meet the claim limitation.):
provider-based privacy permissions and patient-based privacy permissions (Paragraphs [0573-0573] discuss the patient being able to protect health information the patient may consider sensitive from others and specify entities, healthcare providers and family members that may access the PHR, construed as provider-based privacy permissions and patient-based privacy permissions.).

Regarding claim 7, Hasan discloses a computer-implemented method for normalizing patient data further comprising the steps of:
retrieving, by at least one processor, a second set of data associated with the particular
patient from a computer system associated with a second particular healthcare provider, wherein the second set of particular patient data includes one or more second provider terms used by the second particular healthcare provider (Paragraph [0033] discusses retrieving data from diverse sources, construed as 
normalizing, by at least one processor, the second set of particular patient data based on a predetermined set of rules, wherein normalizing the second set of particular patient data
comprises converting at least one of the one or more second provider terms to a second at least one generic term (Paragraphs [0033] and [0482] discusses uploading the extracted data to a staging database and being normalized using a rules engine.  Paragraph [0033] discusses the data may be integrated with SNOMED codes to allow that data to encoded under specific medical diagnostic concepts, construed as determining an applicable standard for normalizing the second set of particular data.); and
adding the normalized second set of particular patient data to the patient output record (Paragraphs [0033] and [0035] discuss the data being aggregated from diverse sources and inserted into a personal/individual health record 

Regarding claim 8, Hasan discloses a computer-implemented method for normalizing patient data, wherein:
the predetermined set of rules correspond to the applicable standard for normalizing the first set of particular patient data (Paragraph [0482] discusses that the rules engine defines the rules that the control the normalization, construed as the predetermined set of rules corresponding to the applicable standard for normalizing the first set of particular data.).

	Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above. 
 
	Claim 10 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above. 

Claim 11 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above. 	

Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above. 

Claim 13 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above. 

Claim 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Regarding claim 16, Hasan discloses a universal medical information system for managing patient records stored in various formats by heterogeneous health care systems via mirrored databases comprising:
at least one central electronic database for storing one or more patient health records (Paragraph [0491] discusses a PHR system which has a database to store data relating to the healthcare of patients, including individual health 
local registry database hosted by the universal medical archive system and operatively connected to a local archive associated with a third-party provider, the local archive comprising health record data associated with the one or more patients of the third-party provider (Paragraphs [0073] and [0079-0388] discuss a plurality of database sets offered by a variety of insurers containing patient health records, construed as a local registry hosted by the universal medical archive system.  Examiner notes that paragraph [0088] specifically lists patient records as data found in the databases.  Paragraph [0565] discusses that relevant information may be accessed through pharmacy systems, such as those maintained by hospitals or third parties, construed as third-party providers.); and
at least one processor communicably coupled to the at least one central electronic database and the local registry database, wherein the at least one processor is configured to (Paragraph [0077] discusses a data processing system that determines and extracts data for normalization, construed as at least one processor communicably coupled to the at least one central electronic database and the local registry database.):
receive a data request from a computer system associated with a particular user to send data associated with a particular patient to the computer system (Paragraphs [0077], [0367-0388] discuss a participant, which includes providers, employers and patients, submitting a request which is made up a patient record through a computer, which is transmitted through the internet to a 
in response to receiving the data request from the computer system associated with the particular user:
retrieve a plurality of data sets associated with the particular patient from the local registry database (Paragraph [0033] discusses retrieving data from diverse sources, construed as including a plurality of healthcare providers.  See also paragraph [0074], which discusses that although throughout the application, references to the term “insurer” is for illustrative purposes only and includes "health insurance companies,...health maintenance organizations, self-insured entities, disease management organizations, capitated health care providers, Medicare agencies, as well as any other organization that might store or manage health care data.”  Paragraph [0589] discusses various synonyms may be associated with each medical concept and that PHR database include synonyms for one or more entries in a health record, construed as a plurality of terms.);
determining an applicable standard for each of the plurality of data sets (Paragraphs [0557-0565] discuss clinical data being extracted based on the format in which it is stored by the provider, construed as determining an applicable standard for each of the plurality of data sets.); and
semantically converting one or more provider terms of the plurality of provider terms to one or more generic terms by matching a definition of the one or more provider terms to a definition of the one or more generic terms 
add each of the plurality of data sets to a patient output record (Paragraphs [0033] and [0035] discuss the data being aggregated from diverse sources and inserted into a personal/individual health record associated with a patient, construed as the data being added to the patient output record.);
determine whether the patient output record includes one or more duplicate generic terms (Paragraph [0589] discusses determining whether there are multiple terms or descriptions that describe the same medical concept and determining which synonym to used based on the requestor (e.g., layman vs. doctor).);
in response to determining that the patient output record includes one or more duplicate generic terms, modify the patient output record to exclude the one or more duplicate generic terms (Paragraph [0589] discusses the filtering module displaying only the synonym that is best suited to the type of user accessing the PHR, construed as modifying the patient output record to exclude duplicate generic terms.);
but Hasan does not appear to explicitly disclose:
wherein the local registry database comprises a copy of the health record data associated with the one or more patients of the third-party provider and 
wherein the plurality of data sets are copies of data sets stored at the local archive and  include a plurality of provider terms;
converting each of the one or more generic terms to one or more local terms, wherein the one or more local terms are terms associated with the particular user; and
add each of the plurality of data sets to a patient output record at the local registry database thereby preserving original health record data stored at the local archive;
transmit the patient output record to the computer system associated with the particular user, wherein the particular user receives the denormalized patient output record in real time via a display at the computer system, and wherein the denormalized patient output record is transmitted to the display via an internal routing engine at the computer system.

	Natoli teaches that it was old and well-known at the time of filing to:
have the local registry database comprises a copy of the health record data associated with the one or more patients of the third-party provider and wherein the plurality of data sets are copies of data sets stored at the local archive and  include a plurality of provider terms (Paragraphs [0039-0040] discuss a headwater appliance, which being construed as part of the healthcare system database, receiving information regarding a patient record from a local 
converting each of the one or more generic terms to one or more local terms, wherein the one or more local terms are terms associated with the particular user (Paragraphs [0035] and [0111] discusses each local entity providing its headwater router with a translation key or map, so that the data requested can be denormalized according to the provider’s preferences, construed as denormalizing the patient output record by converting the at least one generic term to one or more local terms of a set of local terms associated with a particular user.);
add each of the plurality of data sets to a patient output record at the local registry database thereby preserving original health record data stored at the local archive (Paragraphs [0038], [0052] and [0058] discuss adding new normalized data to an output that is able to tracked, construed as adding the normalized first set of particular patient data to an output record at the local registry database to preserve the original health record data stored at the healthcare system data.);	 
transmit the patient output record to the computer system associated with the particular user, wherein the particular user receives the denormalized patient output record via a display at the computer system (Paragraphs [0035-0036], [0066] and [0084] discuss that when a local entity has a query has the results are 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare records at the time of filing to modify the terms of Hasan to have the local registry have a copy, convert terms, add each of the plurality of data sets to a patient output record and transmit the patient output record to the computer system associated with the particular user via an internal routing engine, as taught by Natoli, in order form a healthcare-specific interoperability platform or Health Information Network that can enable accelerated adoption of healthcare information standards, reduce cost and complexity, and enable computable semantic interoperability that in turn enables sustainable business models (Natoli, Paragraph [0055]).”

Wilkes teaches that it was old and well-known in the art of healthcare at the time of filing to copy to the local registry database in response to one or more 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Hasan to copy the local registry database in response to initiating trigger events, as taught by Wilkes, in order to allow the “user access to the information stored in the computer and the supplies in the medical depot drawers even when the network communication link is broken” and have the “local computer use[] the most recent version of its locally stored database information (Wilkes, Paragraph [00161]).”

Bhora teaches wherein the particular user receives the denormalized patient output record in real time (Paragraphs [0041], [0045-0046], [0102] and [0132] discuss a system that allows for real-time documentation and instant access for a provider to patient information in response to a request, construed as receiving the denormalized patient output record in real time.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Hasan to include receiving the denormalized patient output record in real time, as taught by Bhora, in order to “automatically populat[e] the requesting physician's EMR system with specific parts of the Global Chart (Bhora, Paragraph [0132]).”

Regarding claim 17, Hasan discloses a computer-implemented method for managing patient data stored in various formats at siloed medical record locations comprising the steps of:
receiving a request from a healthcare provider to provide particular data associated with a particular patient (Paragraphs [0077], [0367-0388] discuss a participant, which includes providers, employers and patients, submitting a request which is made up a patient record through a computer, which is transmitted through the internet to a data processing system, construed as receiving a data request, by at least one processor, from a computer system associated with a particular user, to send data associated with a particular patient to the computer system.), wherein the request comprises a local set of rules for naming and formatting patient data (Paragraph [0021] discusses the rules engine normalizing the extracting healthcare data to a predefined formation, construed as a local set of rules for naming and formatting patient data.  Paragraph [0485] discusses the response to the request being based on predetermined rules established by requesting insurer.);
in response to receiving the request from the provider, extracting a data element corresponding to the particular data from a plurality of data elements (Paragraph [0029] discusses that in response to the request, the system determines which data to extract from among the data fields.), wherein the plurality of data elements (Paragraph [0491] discusses a PHR system which has a database to store data relating to the healthcare of patients, including individual health records, construed as at least one central electronic database for storing 
determining whether the source identifier of the extracted data element corresponds to the healthcare provider (Paragraphs [0079-0388] discuss the data which can be extracting, including provider information, which is construed as determining whether the source identifier of the extracted data element corresponds to the healthcare provider.);
but Hasan does not appear to explicitly disclose:
storing in a local registry database, wherein the local registry database comprises a copy of health record data associated with the particular patient originally stored at a local archive copied to the local registry database in response to one or more locally initiated trigger events, where the local archive is a part of a separate healthcare records system;
in response to determining that the source identifier of the extracted data element does not correspond to the healthcare provider, determining whether the extracted data is named and formatted according to the local set of rules;

transmitting the conformed extracted data to the healthcare provider, wherein a user at the healthcare provider receives the conformed extracted data in real time via a computing device display at the healthcare provider, and wherein the conformed extracted data is transmitted to the display via an internal routing engine at the computer system.

Natoli teaches that it was old and well-known at the time of filing to:
have a local registry database that comprises a copy of health record data associated with the particular patient originally stored at a local archive, where the local archive is a part of a separate healthcare records system (Paragraphs [0039-0040] discuss a headwater appliance, which being construed as part of the healthcare system database, receiving information regarding a patient record from a local system that includes a local identifier; subsequently each network node also its own headwater appliance which allows for each local provider to keep a copy of the record, construed as the local registry database comprising a copy of the health record data associated with a particular patient of the particular healthcare provider, the health record data originally stored at the healthcare system database.) and wherein the data is transmitted to the display via an internal routing engine at the computer system (Paragraphs [0066], [0084] and [0092] discuss each provider system having a content based router or 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare records at the time of filing to modify the terms of Hasan to have the local registry have a copy, as taught by Natoli, in order form a healthcare-specific interoperability platform or Health Information Network that can enable accelerated adoption of healthcare information standards, reduce cost and complexity, and enable computable semantic interoperability that in turn enables sustainable business models (Natoli, Paragraph [0055]).”

Wilkes teaches that it was old and well-known in the art of healthcare at the time of filing to copy to the local registry database in response to one or more locally initiated trigger events (Paragraphs [0160-0161] discuss updating that are synchronized over the network that are programmed to occur at predefined time intervals, construed as locally triggering events.).
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Hasan to copy the local registry database in response to initiating trigger events, as taught by Wilkes, in order to allow the “user access to the information stored in the computer and the supplies in the medical depot drawers even when the network communication link is broken” and have the “local computer use[] the most recent version of its locally stored database information (Wilkes, Paragraph [00161]).”

Bhora teaches that it was old and well-known at the time of filing to:
in response to determining that the source identifier of the extracted data element does not correspond to the healthcare provider, determining whether the extracted data is named and formatted according to the local set of rules; and in response to determining that the extracted data is not named and formatted according to the local set of rules, conforming the extracted data with the local set of rules (Paragraph [0132] discusses that when an EMR-based hospital wants to download a record from the Global Chart, the Global Health Information System uses the hospital’s preferred terminology if the data is not already in the preferred format, construed as conforming the extracted data with the set of local rules.); and
transmit the conformed extracted data to the healthcare provider, wherein a user at the healthcare provider receives the conformed extracted data in real time via a computing device display at the healthcare provider, wherein a user at the healthcare provider receives the conformed extracted data in real time via a computing device display at the healthcare provider (Paragraph [0047] discusses sending out the information requested, construed as transmitting the denormalizing patient output record to the computer system associated with the particular user.  Paragraphs [0041], [0045-0046], [0102] and [0132] discuss a system that allows for real-time documentation and instant access for a provider to relevant patient information in response to a request, construed as receiving the extracted data in real time.), wherein the conformed extracted data is routed (Paragraph [0098] discusses the data is routed once on the internal network.).
Hasan to conform the extracted data before it transferred to the requestor and route the data, as taught by Bhora, in order to transfer “patient information to other electronic medical record systems in a format suitable for their specifications (Paragraph [0020]).”

Regarding claim 18, Hasan discloses a computer-implemented method for managing patient data; 
but Hasan does not appear to explicitly disclose wherein:
the one or more locally initiated trigger events comprise a change in the health record data at the healthcare system database, a scheduled health record data retrieval event, an update to the particular patient’s demographics, an update to the particular patient’s prescriptions, or an update to the particular patient’s appointment schedule.

Wilkes teaches that it was old and well-known in the art of healthcare at the time of filing to have one or more locally initiated trigger events include (Examiner notes that the claim only requires one of the following to meet the claim limitation.) locally initiated trigger events include a scheduled health record data retrieval event (Paragraphs [0160-0161] discuss updating that are synchronized over the network that are programmed to occur at predefined time intervals, construed as a scheduled health record data retrieval event.).
Hasan to have local initiated trigger events include a scheduled health record data retrieval event, as taught by Wilkes, in order to have the “local computer use[] the most recent version of its locally stored database information (Wilkes, Paragraph [00161]).”
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments directed towards Applicant’s amendments on pages 12-13 with respect to the § 103 rejections have been fully considered but are not persuasive.  Applicant argues that the prior art of record, including Natoli, do not disclose or teach “transmitting the denormalized patient output record to the computer system associated with the particular user, wherein the particular user receives the denormalized patient output record in real time via a display at the computer system, and wherein the denormalized patient output record is transmitted to the display via an internal routing Natoli ‘links disparate databases,’ ‘links separate databases belonging to different entities,’ and ‘translate[s] communications from the different (external) entities.’”  Applicant asserts that for the above reasons, “the headwater appliance deals primarily with communications external to its particular system, whereas the internal routing engine (as claimed) deals primarily with communications internal to its particular 1 Office Action at page 6 (Remarks, page 13).”
Examiner asserts that the headwater appliance(s) in Natoli are located at both internal and external entities.  Paragraph [0035] discusses the headwaters linking disparate databases, which is construed as including internal entities.  While the providers may be a different physical locations, they are part of the same “system.” Furthermore, paragraph [0066] discusses the nodes, which include headwater appliances and local databases, being used for internal systems/nodes as an internal information exchange.  The nodes, which can be internal (indicated by Natoli Paragraph [0066], can also include headwater appliances.  The service requester can be an entity, such as a hospital, that includes internal systems, such as databases and a headwater appliance.  
Applicant further asserts that the “internal routing engine 42 determines the pathways of communication between the various components of the UMIS, for example, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Examiner notes that the UMIS “allows various medical providers in various physical locations to securely store and exchange real-time data across discrete medical record systems (Specification, page 2),” which would be construed as including internal and external components. 
Therefore, Natoli meets the limitation of internal routing engine as currently claimed and Applicant’s arguments are not persuasive.  Applicants arguments with respect to Wilkes and Bhora, as well the dependent claims, are not persuasive as they rely on previous argument regarding Natoli. 
Therefore, claims 1-20 remain rejected.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686